UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6099


A.C. JACKSON,

                    Petitioner - Appellant,

             v.

J. RAY ORMOND,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-01171-TSE-IDD)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A.C. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A.C. Jackson appeals the district court’s order dismissing as successive his 28

U.S.C. § 2241 (2012) petition. On appeal, we confine our review to the issues raised in

the Appellant’s brief. See 4th Cir. R. 34(b). Because Jackson’s informal brief does not

challenge the basis for the district court’s disposition, Jackson has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment and deny as unnecessary Jackson’s motion for a certificate of appealability.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2